* Rehearing denied June 2, 1936.
In this case, plaintiffs' adopted daughter, aged fifteen, was drowned at the same time and place and under similar circumstances as the deceased children involved in the case of Lizzie and Ed Peters v. Town of Ruston, 167 So. 491, this day decided by us. The allegations of the petition herein are substantially identical with *Page 494 
those of the petition in that case, and the appeal has been prosecuted from a judgment sustaining an exception of no cause of action. Therefore, for the reasons assigned in the Peters Case, it is ordered, adjudged, and decreed that the judgment appealed from is affirmed.